Co S&S N DBD rH Ff WS NH

wo NO HNO BW PDO KH KO NO NYO =| | FF ROO Ee OS St Sse
So NHN BO AH BF HY BOUlhlh | ——lCUCOCOULUlUCCOCOULUCUCOCOUNLUCUCUCNO Re KN HC

 

 

Case 20-10752-abl Doc 33 Entered 06/11/20 10:15:48 Page 1 of 7

LENARD E. SCHWARTZER
2850 S. Jones Blvd., Ste 1

Las Vegas, NV 89146

(702) 307-2022
Trustee@s-mlaw.com

TRUSTEE
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
In re ) Case No. BK-S 20-10752-ABL

CHAPTER 7

)
JIMENEZ ARMS, INC., )
)
) TRUSTEE'S MOTION FOR TURNOVER OF
) ACCOUNTING RECORDS
)
) Date: July 23, 2020
)

Debtor Time: 11:00 a.m.

 

The Motion of LENARD E. SCHWARTZER, Chapter 7 Trustee, states:
l. That he is the duly qualified and acting trustee in the above-entitled estate of Jimenez
Arms, Inc. ("Debtor").
2. The Debtor's voluntary bankruptcy case was filed on February 10, 2020. [Doc 1].
3. The Debtor's Statement of Financial Affairs [Doc 10] states:
26. Books, records and financial statements:
26.a. List all accountants and bookkeepers who maintained the debtor's books and
records within 2 years before filing this case:
26.a.1 Genske Mulder Co.
3187 Red Hill Ave. #10
Capistrano Beach, CA 92624
Dates of service: 2006-2020
4. The Debtor's representative, Paul Jimenez. Sr., confirmed that Gary Genske of

Genske Mulder & Company had been the Debtor's accountant and had received the Debtor's

accounting information in order to maintain the Debtor's financial records and to prepare tax returns.

 
Oo SF SN DH WH F&F WW NY =

NB bo BRO BK BDO KR RQ NR RD wm meee
oO SN DW CA FF WY HO —|§ DOD DO BO YD DB A BP WD NYO YF BS

 

Case 20-10752-abl Doc 33 Entered 06/11/20 10:15:48 Page 2 of 7

5. By letter dated April 16, 2020, the Trustee requested Genske Mulder Co. to “provide
me with the originals or copies of all the records of Jimenez Arms, Inc. in your possession". A copy
of the letter is attached hereto as Exhibit "1" and incorporated herein by reference.

6. A follow up letter was sent on May 21, 2020. A copy of the letter is attached hereto as
Exhibit "2" and incorporated herein by reference.

7, As of the date of this motion, the Trustee has received no documents and no response
to either letter from Gary Genske or Genske Mulder & Company.

MEMORANDUM OF LAW

The Trustee seeks entry of an Order compelling Gary Genske and Genke Mulder & Company
to turn over the accounting records of the Debtor.

Bankruptcy Code § 542(e) provides:

"Subject to any applicable privilege, after notice and a hearing, the court may order an
attorney, accountant, or other person that holds recorded information , including
books, documents, records, and papers relating to the debtor's property or financial
affairs, to turn over or disclose such recorded information to the trustee."

California Board of Accountancy Rules provide"

"A licensee, after demand by or on behalf of a client, for books, records or other data,
whether in written, or machine sensible form, that are the clients records shall not
retain such records. Unpaid fees do not constitute justification for retention of client
records. Although, in general, the accountant's working papers are the property of the
licensee, if such working papers include records which would ordinarily constitute
part of the client's books and records and are not otherwise available to the client, then
the information on those working papers must be treated the same as if it were part of
the client's books and records."

ffl

H/T

HTf

 
Ss 2b Oo SS DH

 

 

Case 20-10752-abl Doc 33 Entered 06/11/20 10:15:48 Page 3 of 7

WHEREFORE, the Trustee requests that the Court enter an order compelling Gary B. Genske
and Genske Mulder & Company to turn over all the books, records or other data of Jimenez Arms,

Inc. within ten (10) days of entry of an order by this Court.

LAE

i ENARD E. SCHWARTZER, Trustee

Dated: June 9, 2020

 

DECLARATION OF TRUSTEE

I declare, under penalty of perjury, that the facts alleged in the foregoing motion are true and
correct, to the best of my knowledge, information and belief.

DATED: June 9, 2020

Pie >

LDBEE

LENARD E. SCHWARTZER

 

 
oO CO HN DBD OH Ph WH NY

No wo wv BY PH HB HO HV NYO HK ee KF RF FEF OF OES Sle
oo SN NWN A BP WH YY KH Oo Oo Oo HD DB BP WD HY | OO

 

Case 20-10752-abl

Doc 33. Entered 06/11/20 10:15:48 Page 4 of 7

Exhibit “1”

 
Case 20-10752-abl Doc 33 Entered 06/11/20 10:15:48 Page 5of7

LENARD E. SCHWARTZER ~~
FEDERAL BANKRUPTCY TRUSTEE

2850 SOUTH JONES BOULEVARD, SUITE 1
LAS VEGAS, NEVADA 89146-5308
TELEPHONE: (702) 307-2022 FACSIMILE: (702) 974-0976

April 16, 2020

GENSKE MULDER CO
3187 RED HILL AVE. #110
Capistrano Beach, CA 92624

Re: JIMENEZ ARMS, INC.
Bankruptcy Case 20-10752-ABL

Dear Sirs,

I am the trustee appointed in the bankruptcy case of JIMENEZ ARMS, INC. See
enclosed Notice of Chapter 7 Bankruptcy.

JIMENEZ ARMS, INC.’s schedules list you as the company’s accountants or
bookkeepers. Pursuant to Bankruptcy Code §542, I am entitled to all of a debtor’s property
including a debtor's records. Section 542(a) states in relevant part, “[A]n entity... in possession,
custody, or control, during the case, of [property of the estate], shall deliver to the trustee, and
account for, such property or the value of such property, unless such property is of
inconsequential value or benefit to the estate.” Section 542(e) provides:

(e) Subject to any applicable privilege, after notice and a hearing, the court may

order an attorney, accountant, or other person that holds recorded information,

including books, documents, records, and papers, relating to the debtor’s property

or financial affairs, to turn over or disclose such recorded information to the

trustee.

As trustee, I am entitled to the records of JIMENEZ ARMS, INC. Can you provide me
with the originals or copies of all the records of JIMENEZ ARMS, INC. in your possession?
Your prompt attention to this request would be appreciated.

   

Lenard Schwartzer

LES:les
Enclosure
Case 20-10752-abl Doc 33 Entered 06/11/20 10:15:48 Page 6 of 7

oOo Ho HN DBD A FF WO NH Ke

BO Ome
_- COC Ob BO ANA WD WH FP WY YY KK O&O

ig

23
24
25
26
27

28 oo. Exhibit 2”

 

 
Case 20-10752-abl Doc 33 Entered 06/11/20 10:15:48 Page 7 of 7

LENARD E. SCHWARTZER

FEDERAL BANKRUPTCY TRUSTEE
2850 SOUTH JONES BOULEVARD, SUITL 1

LAS VEGAS, NEVADA 89146-5308
TELEPHONE: (702) 307-2022 FACSIMILE: (702) 974-0976

May 21, 2020
GENSKE MULDER CO
3187 RED HILL AVE.
#110
Capistrano Beach, CA 92624

Re: Jimenez Arms, Inc (“Debtor”)
Case No. 20-10752

Dear Mr. Genske-
This is a follow up to my letter of April 16, 2020.

I have not received the requested documents. Next week, I will be filing a motion with
the Bankruptcy Court ordering you to provide the documents.

 

Lenard Schwartzer

LES:les
